Case 1:20-cr-00183-RJJ ECF No. 210-1, PageID.1119 Filed 06/14/21 Page 1 of 3




                  In the United States District Court
                     Western District of Michigan
UNITED STATES OF AMERICA,               Crim. No. 20-183-2

      Plaintiﬀ,                         HON. ROBERT J. JONKER
v.

BARRY GORDON CROFT, JR.,

      Defendant.


UNITED STATES ATTORNEY
Nils R. Kessler (P69484)
Assistant U.S. Attorney
330 Ionia Avenue NW
Grand Rapids, Michigan 49501-0208
(616) 456-2404                           MOTION FOR ACCESS TO
nils.kessler@usdoj.gov                   DETENTION HEARING EXHIBITS
Counsel for the United States            BY THE NEW YORK TIMES CO.

BLANCHARD LAW
Joshua A. Blanchard (P72601)
309 South Lafayette Street, Suite 208    MEMORANDUM IN SUPPORT BY
Greenville, Michigan 48838               THE NEW YORK TIMES CO.
(616) 328-6501
josh@blanchard.law
Counsel for Defendant Croft              ORAL ARGUMENT REQUESTED

BUTZEL LONG, P.C.
Robin Luce Herrmann (P46880)
Joseph E. Richotte (P70902)
Stoneridge West
41000 Woodward Avenue
Bloomﬁeld Hills, Michigan 48304
(248) 258-1616
richotte@butzel.com
Counsel for The New York Times
 Case 1:20-cr-00183-RJJ ECF No. 210-1, PageID.1120 Filed 06/14/21 Page 2 of 3




       In the interest of judicial economy, The New York Times Company adopts the brief

ﬁled by BuzzFeed in support of its motion for access to the detention hearing exhibits,

Brief for BuzzFeed, R.193-1, PageID.1015–1027, and the supporting exhibit to that brief,

id. at Exhibit 1, R.193-2, PageID.1029–1031.


                                          Respectfully submitted,

                                          BUTZEL LONG, P.C.

Dated: June 14, 2021                      JOSEPH E. RICHOTTE P70902
                                          ROBIN LUCE HERRMANN (P46880)
                                          JOSEPH E. RICHOTTE (P70902)
                                          Stoneridge West
                                          41000 Woodward Avenue
                                          Bloomﬁeld Hills, Michigan 48304
                                          (248) 258-1616
                                          richotte@butzel.com
BH3128169.1                               Counsel for The New York Times Company




                                           –1–
 Case 1:20-cr-00183-RJJ ECF No. 210-1, PageID.1121 Filed 06/14/21 Page 3 of 3




                          CERTIFICATE OF COMPLIANCE
       Under Local Criminal Rule 47.2(b)(ii), The New York Times Company certiﬁes that

this brief contains 49 countable words, as calculated by the word count feature of the

Microsoft Oﬃce 365 version of Microsoft Word.

                                          Respectfully submitted,

                                          BUTZEL LONG, P.C.

Dated: June 14, 2021                      JOSEPH E. RICHOTTE P70902
                                          ROBIN LUCE HERRMANN (P46880)
                                          JOSEPH E. RICHOTTE (P70902)
                                          Stoneridge West
                                          41000 Woodward Avenue
                                          Bloomﬁeld Hills, Michigan 48304
                                          (248) 258-1616
                                          richotte@butzel.com
BH3128169.1                               Counsel for The New York Times Company




                                          –2–
